Name: 84/28/EEC: Commission Decision of 6 January 1984 on the list of establishments in Poland approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  animal product;  agri-foodstuffs
 Date Published: 1984-01-26

 Avis juridique important|31984D002884/28/EEC: Commission Decision of 6 January 1984 on the list of establishments in Poland approved for the purposes of importing fresh meat into the Community Official Journal L 021 , 26/01/1984 P. 0042 - 0044 Finnish special edition: Chapter 3 Volume 17 P. 0050 Spanish special edition: Chapter 03 Volume 29 P. 0252 Swedish special edition: Chapter 3 Volume 17 P. 0050 Portuguese special edition Chapter 03 Volume 29 P. 0252 *****COMMISSION DECISION of 6 January 1984 on the list of establishments in Poland approved for the purposes of importing fresh meat into the Community (84/28/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in non-member countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Poland has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas Community on-the-spot visits have shown that the hygiene standards of certain of these establishments are sufficient; whereas they may therefore be entered on an initial list, established pursuant to Article 4 (1) of the said Directive, of establishments from which importation of fresh meat may be authorized; Whereas the case of the other establishments proposed by Poland has to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of measures taken to this end and of improvements made; Whereas imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards health protection requirements; Whereas the importation of fresh meat from establishments appearing on the list annexed to this Decision remains subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, the importation from non-member countries and the re-exportation to other Member States of certain categories of meat, such as meat weighing less than three kilograms, or meat containing residues of certain substances, which are not covered by Community rules or by rules which need to be further harmonized, remain subject to the health legislation of the importing Member State, within the framework of the general provisions of the Treaty; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in Poland listed in the Annex are hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from the establishments referred to in paragraph 1 shall remain subject to the Community veterinary provisions laid down elsewhere. Article 2 1. Member States shall prohibit imports of fresh meat coming from establishments other than those listed in the Annex. 2. However, Member States may continue to authorize until 31 August 1984 imports of fresh meat coming from establishments which are not listed in the Annex but which have been officially approved and proposed by the Polish authorities as of 26 September 1983 pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 September 1984. The Commission shall forward the list of these establishments to the Member States. Article 3 This Decision shall apply from 1 February 1984. Article 4 This Decision shall be reviewed and if necessary amended before 1 June 1984. Article 5 This Decision is addressed to the Member States. Done at Brussels, 6 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 67 // Zaklady Miesne // Ko £o // // // B. Slaughterhouses 1.2.3 // // // // 65 // Zaklady Miesne // Nisko // 131 // Zaklady Miesne // OstrÃ ³da // 139 // Zaklady Miesne // E £k // 201 // Zaklady Miesne // TarnÃ ³w // 268 // Zaklady Miesne // Soko £Ã ³w Podlaski // // // II. PIGMEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 67 // Zaklady Miesne // Ko £o // // // B. Slaughterhouses 1.2.3 // // // // 3 // Zaklady Miesne // Pabianice // 17 A // Zaklady Miesne // Krotoszyn // 40 // Zaklady Miesne // Gdynia // 64 // Zaklady Miesne // Lublin // 65 // Zaklady Miesne // Nisko // 73 // Zaklady Miesne // Debica // 131 // Zaklady Miesne // OstrÃ ³da // 139 // Zaklady Miesne // E £k // 201 // Zaklady Miesne // TarnÃ ³w // 267 // Zaklady Miesne // Rawa Mazowiecka // 268 // Zaklady Miesne // Soko £Ã ³w Podlaski // // // III. COLD STORES 1.2.3 // // // // 401 (1) // Chlodnia Skladowa // Wloclawek // 404 (1) // Chlodnia Skladowa // Kalisz // 407 (1) // Chlodnia Skladowa // Poznan // 431 (1) // Chlodnia Skladowa // Lublin // 440 (1) // Chlodnia Skladowa // Wroclaw // // // (1) Packaged meat only.